 

Exhibit 10.39

CONSENT TO ASSIGNMENT AND MODIFICATION OF LEASE

This CONSENT TO ASSIGNMENT AND MODIFICATION OF LEASE (this “Assignment
Consent”), effective as of June 1, 2002 (the “Effective Date”), is entered into
by (i) ARE-TECHNOLOGY CENTER SSF, LLC, a Delaware limited liability company
(“Landlord”), (ii) VIROLOGIC, INC., a Delaware corporation (“Current Tenant”),
and (iii) DIADEXUS, INC., a Delaware corporation (“New Tenant”), as follows:

RECITALS

A.        Current Tenant currently leases the entire building located at 343
Oyster Point Boulevard in South San Francisco, California (the “Premises”) from
Landlord pursuant to a certain Lease made as of November 23,1999, between
Landlord’s predecessor-in-interest, Trammell Crow Northern California
Development, Inc., and Current Tenant, as amended by a certain First Amendment
To Lease Agreement dated as of February     , 2000, between Landlord and Current
Tenant (collectively, the “Lease”). All initially capitalized terms not
expressly defined in this Assignment Consent shall have the meanings given to
such terms in the Lease unless the context clearly indicates otherwise.

B.        Current Tenant and New Tenant have entered into various agreements
pursuant to which, among other things, (i) Current Tenant is assigning to New
Tenant of all of Current Tenant’s right, title, and interest in and to the Lease
(the “Leasehold Interest”), and (ii) Current Tenant is selling and transferring
to New Tenant all of Current Tenant’s ownership interest in and to all of the
Movable Equipment and Trade Fixtures described in Exhibit B-3 of the Lease,
excluding items 1 through 6 described in such Exhibit B-3 (collectively, the
“Equipment”).

C.        New Tenant currently occupies 40,350 square feet of the Premises
pursuant to a certain Sublease dated May 17, 2001, between Current Tenant (as
sublandlord) and New Tenant (as subtenant) (the “Current Sublease”). In addition
to the transactions described in Recital B above (the “Assignment
Transactions”), (i) New Tenant is subleasing to Current Tenant 13,630 square
feet of space in the Premises, and (ii) Current Tenant and New Tenant are
terminating the Current Sublease. The agreements of Landlord, Current Tenant,
and New Tenant (each, a “Party” and collectively, the “Parties”) regarding the
transactions described in this Recital (the “Sublease Transactions”) are
contained in a certain Consent To Sublease of even date herewith (the “Sublease
Consent”).

D.        New Tenant and Current Tenant expressly acknowledge and agree that the
Assignment Transactions require Landlord’s consent. In addition, New Tenant’s
obligation to acquire and assume the Leasehold Interest is subject to certain
specific modifications of the terms, covenants, and conditions in the Lease.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the covenants in this Assignment Consent,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

1.        Consent To Assignment of Lease and Transfer of Equipment. Current
Tenant and New Tenant each hereby represents and warrants to Landlord that:
(i) attached to this Assignment Consent as Attachment 1 is a correct and
complete copy of the Assignment and Assumption of Lease (the “Leasehold
Assignment”) pursuant to which Current Tenant is



--------------------------------------------------------------------------------

assigning to New Tenant, and New Tenant is assuming all of Current Tenant’s
obligations in connection with, the Leasehold Interest; (ii) the effectiveness
of the Leasehold Assignment is not subject to any oral or written agreement
between Current Tenant and New Tenant that provides for a revocation,
rescission, cancellation, termination, or other nullification of the Leasehold
Assignment or for ownership of the Leasehold to revert to Current Tenant upon
the occurrence or failure to occur of any other event (including, but not
limited to, the failure to pay any required .consideration for such Leasehold
Assignment); (iii) attached to this Assignment Consent as Attachment 2 is a
correct and complete copy of the Warranty Bill of Sale (the “Bill of Sale”)
pursuant to which Current Tenant is selling and transferring to New Tenant all
of Current Tenant’s ownership interest in and to all of the Equipment, and
(iv) the effectiveness of the Bill of Sale is not subject to any oral or written
agreement between Current Tenant and New Tenant that provides for a revocation,
rescission, cancellation, termination, or other nullification of the Bill of
Sale, for ownership of the Equipment to revert to Current Tenant, or for Current
Tenant to have any lien or claim against any of the Equipment or the right to
re-possess any of the Equipment upon the occurrence or failure to occur of any
other event (including, but not limited to, the failure to pay any required
consideration for the Equipment). Landlord hereby consents to (x) Current
Tenant’s assignment of the Leasehold Interest to New Tenant, in accordance with
the terms, covenants, and conditions in the Leasehold Assignment, and
(y) Current Tenant’s sale and transfer to New Tenant of all of Current Tenant’s
ownership interest in and to all of the Equipment, in accordance with the terms,
covenants, and conditions in the Bill of Sale. Landlord neither approves nor
disapproves any of the terms, covenants, or conditions in the Lease Assignment
or in the Bill of Sale, which are and will remain matters solely between Current
Tenant and New Tenant.

2.        Modification of Lease. The terms, covenants, and conditions in the
Lease shall be updated, corrected, and/or modified as of the Effective Date as
follows:

  (a)        Basic Lease Information:

  i)        Tenant:  diaDexus, Inc., a Delaware corporation;

  ii)       Tenant’s Address:    343 Oyster Point Boulevard, South San
Francisco, California 94080, Attention: Ms. Sharon Tetlow;

  iii)       Landlord:  ARE-Technology Center SSF, LLC, a Delaware limited
liability company;

  iv)       Landlord’s Address:    For payments: 135 North Los Robles Avenue,
Suite 250, Pasadena, California 91101, Attention: Accounts Receivable. For
notices: 135 North Los Robles Avenue, Suite 250, Pasadena, California 91101,
Attention: Corporate Secretary;

  v)        Project:  A two (2) building project totaling approximately 107,960
square feet on the land in South San Francisco, California legally described in
Exhibit A-1 attached hereto.

  vi)       Building:    That approximately 53,980 square foot two (2) story
building within the Project known as 343 Oyster Point Boulevard, South San
Francisco, California 94080, as approximately depicted on the site plan attached
as Exhibit A-2; and

  vii)      Premises:    The Building known as 343 Oyster Point Boulevard, South
San Francisco, California 94080, as shown herein in Exhibit A-2.

 

2



--------------------------------------------------------------------------------

 

  (b)        Paragraph 8.B.(3):  The fifth (5th) sentence in Paragraph 8.B.(3)
of the Lease shall be deleted and the following substituted in its place: “In
any event, deductible amounts shall not exceed ten thousand dollars
($10,000.00).”

  (c)        Section 37.C.:  The second paragraph of Section 37.C. of the Lease
shall be deleted and the following substituted in its place: “The Base Rent for
the Premises under such option shall be the then current market rent for
comparable facilities in the proximate South San Francisco market area. The
definition of comparable facilities shall incorporate the parking amenities of
the Premises and its use as office/laboratory space, and the Building’s
location, age, quality, amenities, identity, exterior appearance, interior
improvements, and type of construction, but shall not incorporate any continuing
liability of Tenant for Building shell upgrades. In no event shall Base Rent at
the commencement of the first option term be less than Base Rent for the last
month of the original Term (minus the $0.11 per square foot charge for Building
shell upgrades included in Base Rent during the original Term). In no event
shall Base Rent at the commencement of the second option term be less than Base
Rent for the last month of the first option term.”

  (d)        Paragraph 21.A.:  Notwithstanding the provisions of the last
sentence of Paragraph 21.A. of the Lease, the right to assign and/or sublet the
Premises shall inure to the benefit of New Tenant upon the assignment of the
Leasehold from Current Tenant to New Tenant and thereafter shall be personal to
New Tenant and any Permitted Assignee under the Lease; provided, however, that
this shall be a one-time forbearance by Landlord, shall not be construed as
having created a custom, practice, or manner contrary to the specific terms,
covenants, and conditions of the Lease or as having permanently modified the
same, and shall not be deemed a waiver of Landlord’s right to enforce strictly
the terms of the last sentence of Paragraph 21.A. of the Lease at any time after
the Effective Date.

  (e)        Paragraph 21.F.:  Notwithstanding the provisions of Paragraph 21.F.
of the Lease, any options currently included in the Lease to renew or expand
shall not be terminated by the assignment of the Leasehold from Current Tenant
to New Tenant; provided, however, that this shall be a one-time forbearance by
Landlord, shall not be construed as having created a custom, practice, or manner
contrary to the specific terms, covenants, and conditions of the Lease or as
having permanently modified the same, and shall not be deemed a waiver of
Landlord’s right to enforce strictly the terms of Paragraph 21.F. of the Lease
in the event of an assignment or subletting by the Tenant under the Lease
(except in connection with a Permitted Assignee) at any time after the Effective
Date.

Except to the extent expressly updated, corrected, and/or modified in this
Section 2, all of the terms, covenants, and conditions in the Lease shall remain
in full force and effect (including, without limitation, rent, renewal options,
and amount of security deposit). In the event, however, of any inconsistency or
conflict between the terms, covenants, and conditions in this Assignment Consent
and in the Lease, the terms, covenants, and conditions in this Assignment
Consent shall control. New Tenant hereby expressly acknowledges the following
provisions in the Lease: (x) the initial Term of the Lease commenced on June 26,
2001, and expires on June 30, 2011; (y) Base Rent due under the Lease as of
June 1, 2002, is $112,278.40 per month (which includes $0.11 per square foot in
additional rent for Building shell upgrades) and will increase 3% on
July 1,2002, and on each July 1st thereafter during the initial Term of the
Lease, in accordance with the Base Rent Schedule in the Basic Lease Information
and Section 37.E. of the Lease, respectively; and (z) the Security Deposit under
the Lease is a cash deposit of $127,933.00 plus a Letter of Credit in the amount
of $400,000.00, which Letter of Credit must comply with the requirements set
forth in Section 19 of the Lease and is subject to reduction as set forth
therein.

 

3



--------------------------------------------------------------------------------

 

3.        Miscellaneous Provisions.

  (a)        Condition of Premises:  All currently installed utility systems and
related infrastructure within the Premises (collectively, “Infrastructure”)
shall remain in their current location after the Effective Date. Landlord’s
execution of this Assignment Consent, in and by itself, shall not constitute or
give rise to, and under no circumstances shall such execution, in and by itself,
be deemed, construed, or interpreted as constituting or giving rise to, any
representation or warranty by Landlord regarding the condition of any portion or
component of the Premises (including, without limitation, all currently
installed Infrastructure).

  (b)        Commissions:  Current Tenant shall be solely responsible and liable
for, and under no circumstances shall Landlord or New Tenant have any
responsibility or liability for, any commission, fee, or other payment (a
“Commission”) due to CRESA Partners in connection with the Assignment
Transactions. Current Tenant hereby indemnifies and agrees to protect, defend,
and hold Landlord and New Tenant harmless from and against any and all claims,
losses, damages, costs, and expenses (including reasonable attorneys’ fees and
disbursements) that may be incurred by Landlord or New Tenant, respectively,
with respect to any Commissions payable in connection with the Assignment
Transactions that result from the actions of Current Tenant. New Tenant hereby
indemnifies and agrees to protect, defend, and hold Landlord and Current Tenant
harmless from and against any and all claims, losses, damages, costs, and
expenses (including reasonable attorneys’ fees and disbursements) that may be
incurred by Landlord or Current Tenant, respectively, with respect to any
Commissions payable in connection with the Assignment Transactions that result
from the actions of New Tenant.

  (c)        Counterparts:  This Assignment Consent may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute a single agreement with the same effect
as if all Parties had signed the same signature page. Any signature page from
any counterpart of this Assignment Consent, signed only by one Party, may be
detached from such counterpart and re-attached to any other counterpart of this
Assignment Consent that has a signature page signed only by one or both of the
other Parties.

  (d)        Notices:  All notices or other communications hereunder shall be in
writing and may be given personally, by reputable overnight delivery service
(including overnight U.S. mail), or by facsimile transmission (with in the case
of a facsimile transmission, confirmation by reputable overnight delivery
service) to the Parties at the following addresses:

 

If to Landlord:

   

With a copy to:

clo Alexandria Real Estate Equities, Inc.

   

McKay, Meyer and Herbert

135 N. Los Robles Ave., Suite 250

Pasadena, California 91101

   

1801 Century Park East, 25th Floor

Los Angeles, California 90067-2327

Attention:

 

        Corporate Secretary

   

Attention:

 

        David S. Meyer, Esq.

Re:

 

        343 Oyster Point

   

Re:

 

        343 Oyster Point

Facsimile:

 

        626-578-0770

   

Facsimile:

 

        310-772-0239

 

4



--------------------------------------------------------------------------------

If to New Tenant:

   

With a copy to:

diaDexus, Inc.

   

Latham & Watkins

343 Oyster Point Boulevard

South San Francisco, CA 94080

   

505 Montgomery Street, Suite 1900

San Francisco, California 94111

Attention:

 

        Ms. Sharon Tetlow

   

Attention:

 

        Kenneth Whiting, Esq.

Re:

 

        343 Oyster Point.

   

Re:

 

        diaDexus, Inc.

Facsimile:

 

        650-246-6503

   

Facsimile:

 

        415-395-8095

If to Current Tenant:

   

With a copy to:

Virologic, Inc.

   

Virologic, Inc.

345 Oyster Point Boulevard

South San Francisco, CA 94080

   

345 Oyster Point Boulevard

South San Francisco, CA 94080

Attention:

 

        Ms. Karen Wilson

   

Attention:

 

        Kathy Hibbs, Esq.

Re:

 

        343 Oyster Point

   

Re:

 

        343 Oyster Point

Facsimile:

 

        650-635-1111

   

Facsimile:

 

        650-635-1111

  (e)        Amendments; Waivers:  No amendment, modification, supplement, or
waiver of this Assignment Consent shall be binding unless executed in writing by
the Party to be bound thereby. No waiver of any provision of this Assignment
Consent shall be deemed a waiver of any other provision of this Assignment
Consent (whether or not similar), nor shall such waiver be deemed a continuing
waiver unless otherwise expressly provided.

  (f)        Construction:  This Assignment Consent shall not be construed more
strictly against one Party than against any other Party merely by virtue of the
fact that this Assignment Consent may have been prepared by counsel for one of
the Parties. Further, no inferences are to be drawn, and no conclusions are to
be made, based on the fact that a particular provision contained in a draft of
this Assignment Consent is not included in the executed version of this
Assignment Consent, and no differences between drafts of this Assignment Consent
and the executed version of this Assignment Consent may be used as evidence of
the Parties’ intended interpretation of any of the terms of this Assignment
Consent.

  (g)        Integration:  This Assignment Consent and the Sublease Consent
constitute the entire agreement among the Parties with respect to Landlord’s
consent to the Assignment Transactions and to the Sublease Transactions and are
intended by the Parties to be the final expression and the complete and
exclusive statement of the terms of such agreement, and supersedes all prior
agreements, understandings, negotiations, and discussions of the Parties,
whether oral or written, and there are no other agreements, express or implied,
made by the Parties in connection with Landlord’s consent to the Assignment
Transactions and to the Sublease Transactions, except as may be specifically set
forth in any documents delivered pursuant hereto or in connection herewith.

  (h)        Further Assistance:  Each Party agrees to perform, execute, and/or
deliver or cause to be performed, executed, and/or delivered any further acts,
instruments, and assurances as may be reasonably required to accomplish the
purposes of this Assignment Consent.

 

5



--------------------------------------------------------------------------------

 

  (i)        Successors and Assigns; Third Parties: All of the rights, duties,
benefits, liabilities, and obligations of the Parties under this Assignment
Consent shall inure to the benefit of, and be binding upon, their respective
successors and assigns. Nothing expressed or implied in this Assignment Consent
is intended or shall be construed to confer upon or give to any person or
entity, other than the Parties and their successors or assigns, any rights or
remedies under or by reason of this Assignment Consent.

IN WITNESS WHEREOF, the Parties have executed this Assignment Consent effective
as of the Effective Date.

 

LANDLORD:

ARE-TECHNOLOGY CENTER SSF, LLC,

a Delaware limited liability company

By:

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, managing member

 

By:

  

ARE-QRS CORP.,

a Maryland corporation, general partner

 

     

By:

  

/s/ Jim Richardson

     

Print Name:

  

Jim Richardson

     

Print Title:

  

President

 

CURRENT TENANT:

VIROLOGIC, INC., a Delaware corporation

By:

  

 

Print Name:

  

 

Print Title:

  

 

NEW TENANT:

DIADEXUS, INC., a Delaware corporation

By:

  

 

Print Name:

  

 

Print Title:

  

 

 

6



--------------------------------------------------------------------------------

 

  (i)        Successors and Assigns; Third Parties: All of the rights, duties,
benefits, liabilities, and obligations of the Parties under this Assignment
Consent shall inure to the benefit of, and be binding upon, their respective
successors and assigns. Nothing expressed or implied in this Assignment Consent
is intended or shall be construed to confer upon or give to any person or
entity, other than the Parties and their successors or assigns, any rights or
remedies under or by reason of this Assignment Consent.

IN WITNESS WHEREOF, the Parties have executed this Assignment Consent effective
as of the Effective Date.

 

LANDLORD:

ARE-TECHNOLOGY CENTER SSF, LLC,

a Delaware limited liability company

By:

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, managing member

 

By:

  

ARE-QRS CORP.,

a Maryland corporation, general partner

 

     

By:

  

 

     

Print Name:

  

 

     

Print Title:

  

 

 

CURRENT TENANT:

VIROLOGIC, INC., a Delaware corporation

By:

  

/s/ William D. Young

Print Name:

  

William D. Young

Print Title:

  

Chairman & CEO

NEW TENANT:

DIADEXUS, INC., a Delaware corporation

By:

  

 

Print Name:

  

 

Print Title:

  

 

 

6



--------------------------------------------------------------------------------

 

  (i)        Successors and Assigns; Third Parties: All of the rights, duties,
benefits, liabilities, and obligations of the Parties under this Assignment
Consent shall inure to the benefit of, and be binding upon, their respective
successors and assigns. Nothing expressed or implied in this Assignment Consent
is intended or shall be construed to confer upon or give to any person or
entity, other than the Parties and their successors or assigns, any rights or
remedies under or by reason of this Assignment Consent.

IN WITNESS WHEREOF, the Parties have executed this Assignment Consent effective
as of the Effective Date.

 

LANDLORD:

ARE-TECHNOLOGY CENTER SSF, LLC,

a Delaware limited liability company

By:

 

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, managing member

 

By:

  

ARE-QRS CORP.,

a Maryland corporation, general partner

 

     

By:

  

 

     

Print Name:

  

 

     

Print Title:

  

 

 

CURRENT TENANT:

VIROLOGIC, INC., a Delaware corporation

By:

  

 

Print Name:

  

 

Print Title:

  

 

NEW TENANT:

DIADEXUS, INC., a Delaware corporation

By:

  

/s/ Sharon Tetlow

Print Name:

  

Sharon Tetlow

Print Title:

  

CFO

 

6



--------------------------------------------------------------------------------

 

ATTACHMENT 1

Copy of Leasehold Assignment

[ See Following Page(s) ]

 

7



--------------------------------------------------------------------------------

 

ASSIGNMENT AND ASSUMPTION OF LEASE

THIS ASSIGNMENT AND ASSUMPTION OF LEASE is made and entered into as of June 1,
2002 (the “Effective Date”), by and between Virologic, Inc., a Delaware
corporation (“Assignor”), and diaDexus, Inc., a Delaware corporation
(“Assignee”).

RECITALS

A.        ARE-Technology Center SSF, LLC, a Delaware limited liability company,
successor-in-interest to Trammell Crow Northern California Development, Inc., as
landlord (“Landlord”), and Assignor, as tenant, are parties to that certain
Lease (the “Original Lease”) dated as of November 23, 1999, as amended by
(i) that certain First Amendment to Lease Agreement dated as of February     ,
2000 by and between Landlord and Tenant and (ii) Consent to Assignment and
Modification of Lease of even date herewith (collectively, the “Lease”),
pursuant to which Assignor leases certain premises consisting of approximately
53,980 square feet in a building described in the Original Lease as being
located at 335 Oyster Point Boulevard, South San Francisco, California (the
“Premises”), and more particularly described in the Lease. Notwithstanding the
description in the Original Lease of the street address of the Premises as being
335 Oyster Point Boulevard, South San Francisco, California, the actual street
address of the Premises is 343 Oyster Point Boulevard, South San Francisco,
California.

B.        Effective as of the Effective Date, Assignor desires to assign,
transfer and convey all of its right, title and interest in and to, and all of
its obligations under, the Lease to Assignee, and Assignee desires to accept
such assignment and assume such obligations.

C.        On the Effective Date, Assignor will transfer its ownership interest
in all of the Movable Equipment and Trade Fixtures described in Exhibit B-3 to
the Lease (excluding items 1 through 6 described in such Exhibit B-3) (the
“Equipment”), to Assignee.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained hereinafter and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor and Assignee hereby
agree as follows:

1.        Assignment and Assumption. Effective as of the Effective Date,
Assignor hereby assigns, transfers and conveys to Assignee all of its right,
title and interest in and to, and all of its obligations under, the Lease.
Effective as of the Effective Date, Assignee hereby expressly accepts such
assignment and assumes such obligations and agrees to perform and fulfill all
obligations and duties of Assignor arising under the Lease from and after the
Effective Date.

2.        Reciprocal Indemnity.

(a)    Assignor shall defend, protect, indemnify, and hold harmless Assignee
from and against any and all loss, liability, claim, action, damages, costs and
expenses (including reasonable attorneys’ fees), directly or indirectly arising
from or out of any failure by Assignor to perform Assignor’s obligations, or any
breach of Assignor’s obligations, under the Lease prior to the Effective Date.



--------------------------------------------------------------------------------

 

(b)    Assignee shall defend, protect, indemnify, and hold harmless Assignor
from and against any and all loss, liability, claim, action, damages, costs and
expenses (including reasonable attorneys’ fees), directly or indirectly arising
from or out of any failure by Assignee to perform Assignee’s obligations, or any
breach of Assignee’s obligations, under the Lease from and after the Effective
Date.

3.        Payment of Consideration. As consideration for Assignor’s assignment
of the Lease and transfer of the Equipment to Assignee, Assignee will pay to
Assignor a total of $5,000,000.00, of which $2,229,228.00 is consideration for
the assignment of the Lease and $2,770,772.00 is consideration for the transfer
of the Equipment, in accordance with the following payment schedule:

 

Effective Date:

   $ 3,000,000.00   

September 27, 2002

   $ 1,000,000.00   

December 28, 2002

   $ 1,000,000.00   

4.        Letter of Credit and Security Deposit. On the Effective Date, Assignee
shall (a) post a letter of credit in favor of Landlord in the amount of
$400,000.00 (the amount currently required under the Lease), which letter of
credit will comply with the requirements set forth in Section 19 of the Lease
and will be subject to reduction on the terms and conditions set forth therein
and (b) deliver to Landlord the cash security deposit in the amount of
$127,933.00 required by the Lease.

 

2



--------------------------------------------------------------------------------

 

5.        Successors and Assigns. This Assignment and Assumption of Lease shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective legal representatives, successors and assigns.

6.        Governing Law. This Assignment and Assumption of Lease shall be
construed and enforced in accordance with the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Lease as of the day and year first above written.

 

ASSIGNOR:    VIROLOGIC, INC., a Delaware corporation       By:   

/s/ William D. Young

      Name:   

William D. Young

      Title:   

Chairman & CEO

   ASSIGNEE:    diaDEXUS, INC., a Delaware corporation       By:   

 

      Name:   

 

      Title:   

 

  

 

3



--------------------------------------------------------------------------------

 

5        Successors and Assigns. This Assignment and Assumption of Lease shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective legal representatives, successors and assigns.

6.        Governing Law. This Assignment and Assumption of Lease shall be
construed and enforced in accordance with the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Lease as of the day and year first above written.

 

ASSIGNOR:    VIROLOGIC, INC., a Delaware corporation       By:   

 

      Name:   

 

      Title:   

 

   ASSIGNEE:    diaDEXUS, INC., a Delaware corporation       By:   

/s/ Sharon Tetlow

      Name:   

Sharon Tetlow

      Title:   

CFO

  

 

3



--------------------------------------------------------------------------------

 

ATTACHMENT 2

Copy of Bill of Sale

[ See Following Page(s) ]

 

8



--------------------------------------------------------------------------------

 

WARRANTY BILL OF SALE

VlROLOGIC, INC. (“Seller”), for good and valuable consideration to it paid by or
on behalf of DIAD EX US, INC. (“Purchaser”), does hereby grant, bargain, sell,
transfer and deliver unto Purchaser, its successors and assigns, all of Seller’s
right, title to and interest in the Equipment described on Exhibit B-3 attached
hereto, excluding items 1 through 6 described in such Exhibit B-3.

TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns,
forever.

Seller hereby warrants that it is the lawful owner of the Equipment described
above and has good right to sell the same and that title to all such Equipment
is on the date hereof free and clear of all claims, liens and encumbrances of
any nature and that Seller will defend such title.

IN WITNESS WHEREOF, Seller has caused this Warranty Bill of Sale to be executed
by its duly authorized officer on the 1st day of June, 2002.

 

VIROLOGIC, INC. By:  

/s/ William D. Young

Name:  

William D. Young

Title:  

Chairman & CEO